DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 04/25/2022 is acknowledged.
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.

Priority
This application claims priority to Provisional US Application 62/925,966 filed 10/25/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 was filed after the filing date of this application on 09/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Creeden et al. (US 2016/0099539 A1), hereafter Creeden, in view of Petersson et al. (US 8045259), hereafter Petersson.
Regarding claim 1, Creeden discloses a 3-level system fiber laser (Abstract; [0006]) comprising: an optical pump ([0027]; Figs. 5 and 6 element 72); a single mode photonic bandgap fiber (PBF) in optical communication with the optical pump ([0007]; Figs. 5 and 6 element 77), the PBF comprising a core (Fig. 2 element 54) having a first cross-sectional dimension of about 20 micrometers or greater ([0040]), the core comprising a gain medium capable of operating as a 4-level system having a first emission wavelength and also as a competing 3-level system having a second emission wavelength ([0006]), a waveguide cladding external to the core having a second cross-sectional dimension (Fig. 2 element 56), the ratio of the first cross-sectional dimension to the second cross-sectional dimension being 15% or greater ([0040]), the waveguide cladding comprising a series of nodes surrounded by a background material (Fig. 2 elements 58; [0039]) , the waveguide cladding defining a transmission band of the PBF ([0006] and [0041]), and a pump cladding external to the waveguide cladding (Fig. 2 element 60; [0039]); wherein the first emission wavelength falls outside of the transmission band and the second emission wavelength falls within the transmission band ([0006] and [0041]). Creeden does not explicitly disclose the fiber is an all solid photonic bandgap fiber. However, Petersson discloses an all solid photonic bandgap fiber (col. 21 ll. 3-15) for the purpose of having a first emission wavelength that falls outside of the transmission band and a second emission wavelength that falls within the transmission band (Abstract). The advantages are that all solid photonic bandgap fibers allow for simpler handling and improved doping properties (col. 5 ll. 47-49). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Creeden with the fiber is an all solid photonic bandgap fiber as disclosed by Petersson in order to allow for simpler handling of the fiber and improved doping properties. 
Regarding claim 2, Creeden further discloses the 3-level system fiber laser delivers a laser signal at the second emission wavelength with an average power of about 50 Watts or greater ([0034] and [0062]).
Regarding claim 3, Creeden in view of Petersson do not explicitly disclose the 3-level system fiber laser delivers a laser signal at the second emission wavelength at a pumping efficiency of about 60% or greater. However, Creeden discloses the 3-level system fiber laser delivers a laser signal at the second emission wavelength at a pumping efficiency of about 50% or greater ([0009]). Accordingly, it would have been obvious to a person of ordinary skill in art prior to the effective filing date of the claimed invention to further modify Creeden in view of Petersson with the 3-level system fiber laser delivers a laser signal at the second emission wavelength at a pumping efficiency of about 60% or greater, since Creeden discloses the 3-level system fiber laser delivers a laser signal at the second emission wavelength at a pumping efficiency of about 50% or greater, it is known in the art to improve pumping efficiency while balancing research and development costs depending on use, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Creeden further discloses the gain medium comprising a laser active dopant selected from neodymium, ytterbium, erbium, thulium, praseodymium, and holmium, or any combination thereof ([0036]).
Regarding claim 6, Creeden further discloses the gain medium comprising an ytterbium-doped glass ([0036]-[0037]).
Regarding claim 10, Creeden does not explicitly disclose adjacent individual nodes of the series of nodes having a pitch of from about 2 micrometers to about 20 micrometers. However, Petersson discloses adjacent individual nodes of the series of nodes having a pitch of from about 2 micrometers to about 20 micrometers (col. 19 ll. 57-59). The advantage is to control the wavelength ranges that the fiber supports (col. 16 ll. 9-17). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of he claimed invention to modify Creeden with adjacent individual nodes of the series of nodes having a pitch of from about 2 micrometers to about 20 micrometers as disclosed by Petersson in order to control the wavelength ranges that the fiber supports and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Creeden further discloses the 3-level system fiber laser of claim 1 being input into another solid state device (Fig. 1 element 32 inputs into element 54 or element 54 inputs into element 10). Creeden in view of Petersson do not explicitly disclose the solid state device is a solid state laser and the 3-level system fiber laser acting as a pump source. However, the Office takes Official Notice that fiber lasers as pump sources for solid state lasers are well known in the art. The advantage is to achieve combinations and wavelengths and powers that other laser devices are incapable of achieving. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Creeden in view of Petersson with the solid state device is a solid state laser and the 3-level system fiber laser acting as a pump source, since it is well known in the art to use fiber lasers as pump sources for solid state lasers when the combination of wavelength and power the fiber laser are necessary to pump the transition in the solid state laser based on the intended use of the solid state laser.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Creeden in view of Petersson, as applied to claim 5 above, in further view of Pax et al. (US 20170229834), hereafter Pax.
Regarding claim 4, Creeden in view of Petersson do not explicitly disclose the 3-level system fiber laser delivers a laser signal at the second emission wavelength with a diffraction limited mode quality of about 1.3 or less. However, Pax discloses the 3-level system fiber laser delivers a laser signal at the second emission wavelength with a good beam quality ([0042]. The Office notes that ideal beam quality is an M2=1, so a person of ordinary skill in the art would interpret “good beam quality” as attempting to get close to 1). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Creeden in view of Petersson with the 3-level system fiber laser delivers a laser signal at the second emission wavelength with a diffraction limited mode quality of about 1.3 or less, since Pax discloses the 3-level system fiber laser delivers a laser signal at the second emission wavelength with a good beam quality and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Creeden in view of Petersson, as applied to claim 5 above, in further view of Clowes et al. (US 20110007760), hereafter Clowes.
Regarding claim 7, Creeden in view of Petersson do not explicitly disclose the gain medium comprising an ytterbium-doped phosphosilicate glass. However, Clowes discloses the gain medium comprising an ytterbium-doped phosphosilicate glass (Abstract). The advantage is to mitigate photodarkening (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in art prior to the effective filing date of the claimed invention to further modify Creeden in view of Petersson with the gain medium comprising an ytterbium-doped phosphosilicate glass as disclosed by Clowes in order to mitigate photodarkening and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Creeden in view of Petersson, as applied to claim 1 above, in further view of Dong et al. (US 9146345), hereafter Dong.
Regarding claim 8, Petersson further discloses controlling the cross-sectional dimension of the individual nodes of the series of nodes in order to control the wavelength the fiber supports (col. 16 ll. 9-17). Creeden in view of Petersson do not explicitly disclose the series of nodes comprising individual nodes having a cross-sectional dimension of about 0.5 micrometers or more. However, Dong discloses the series of nodes comprising individual nodes having a cross-sectional dimension of about 0.5 micrometers or more (col. 7 ll. 11-17). The advantage, as is understood in the art, is to control the wavelength that the fiber supports. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Creeden in view of Petersson with the series of nodes comprising individual nodes having a cross-sectional dimension of about 0.5 micrometers or more as disclosed by Dong in order to control the wavelength that the fiber supports and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Petersson further discloses controlling the cross-sectional dimension of the individual nodes of the series of nodes in order to control the wavelength the fiber supports (col. 16 ll. 9-17). Creeden in view of Petersson do not explicitly disclose series of nodes comprising individual nodes having a cross-sectional dimension of about 1 micrometer to about 10 micrometers. However, Dong discloses series of nodes comprising individual nodes having a cross-sectional dimension of about 1 micrometer to about 10 micrometers (col. 7 ll. 11-17). The advantage, as is understood in the art, is to control the wavelength that the fiber supports. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Creeden in view of Petersson with series of nodes comprising individual nodes having a cross-sectional dimension of about 1 micrometer to about 10 micrometers as disclosed by Dong in order to control the wavelength that the fiber supports and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Creeden in view of Petersson, as applied to claim 1 above, in further view of Goto (US 8564877), hereafter Goto.
Regarding claim 11, Creeden in view of Petersson do not explicitly disclose the laser is a monolithic fiber laser. However, Goto discloses the laser is a monolithic fiber laser (Fig. 8 elements 3, 81, and 82). The advantage, as is known in the art, is to prevent misalignment between the reflectors and the fiber by forming them as a single unit. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Creeden in view of Petersson with a monolithic fiber laser as disclosed by Goto in order to prevent misalignment between the reflectors and the fiber by forming them as a single unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited. US20140055844 Fig. 2 showing a fiber laser operating at 976 nm to pump a solid-state laser crystal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        07/21/2022